DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 04/16/2021 is acknowledged.
Claims 10, 12-17 have been amended to be drawn to invention I. Claims 1-10, 12-17 and 21-24 are pending with claims 11 and 18-20 cancelled and claims 21-24 newly added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an ultraviolet light extending into the chiller tank” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification in paragraph [0053] recites “ultraviolet light 206” however reference character “206” is not shown in any drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 and 24 are objected to because of the following informalities:  
Claim 10 recites “A beverage chiller of claim 1” and should be –The beverage chiller of claim 1—to be consistent with the other dependent claims.  Appropriate correction is required.
Claim 24 recites “a second direction” which should be –the second direction--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the air driver system" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears Applicant is referring to “the air dryer system” and this is how the claim will be interpreted for purposes of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahokey et al. (US PG Pub. 2013/0291570).
Regarding claim 21, Dahokey discloses a beverage chiller (200) comprising: a chiller tank (105, Figs. 2A, 2B; 300, Fig. 4); an evaporator coil (helical evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59) formed into a hollow cylinder in the chiller tank (105, Figs. 2A, 2B; 300, Fig. 4); and a container platform (207) configured to rotate in a first direction around an axis of the chiller tank (rotating actuator below platform 207; paragraph 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 10, 13-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023).
Regarding claim 1, Dahokey discloses a beverage chiller (200) comprising: a container platform (207) configured to receive a container containing a beverage (301); a chiller tank (105, Figs. 2A, 2B; 300, Fig. 4) having a central axis (vertical central axis), the chiller tank configured to contain water (paragraph 67) and an agitator (stirring units to advance the convection of the liquid coolant; paragraph 76); and a container conveyor (306) configured to move the container platform from an intake area to the chiller tank (see at least paragraphs 59, 61, 78, 80), wherein the container platform rotates the beverage container about the central axis of the chiller tank in a first direction (rotating actuator below platform 207; paragraph 82).
Dahokey does not explicitly teach wherein the agitator is configured to rotate the water in a second direction.
Shuntich teaches the concept of a beverage chiller having a beverage container rotated about the central axis of the chiller tank in a first and second direction (beverage container rotated in a first direction and counter-rotated in a second direction; paragraphs 2, 21, 111), and the agitator (60) is configured to rotate the water in a second direction (turbulence pump 60 shown moving water in a counter-clockwise direction about the central axis which would be a second direction relative to the clockwise rotation of the beverage container) which creates a turbulent flow within the liquid immersion medium and maximizes heat transfer away from the beverage container into the liquid medium (paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to have the agitator be configured to rotate the water in a second direction 
Regarding claim 2, Dahokey as modified discloses the beverage chiller of claim 1, and Shuntich further teaches wherein the first direction and the second direction are opposite directions (water is moving counter-clockwise and beverage can rotates clockwise).
Regarding claim 3, Dahokey as modified discloses the beverage chiller of claim 1, further comprising evaporator coils (helical evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59) forming a cylindrical space inside the chiller tank (105, Figs. 2A, 2B; 300, Fig. 4).
Regarding claim 7, Dahokey as modified discloses the beverage chiller of claim 1, further comprising an air dryer system (190; paragraph 70).
Regarding claim 8, Dahokey as modified discloses the beverage chiller of claim 7, wherein the air dryer system comprises an air nozzle (outlet of 190) configured to direct air over the surface of the container when the container is removed from the chiller tank (paragraph 70).
Regarding claim 10, Dahokey as modified discloses a beverage chiller of claim 1, further comprising: a refrigeration unit (cooling unit 106), the refrigeration unit having evaporator coils (helical evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59) forming a cylindrical space inside the chiller tank (105, Figs. 2A, 2B; 300, Fig. 4).
Regarding claim 13
Regarding claim 14, Dahokey as modified discloses the beverage chiller of claim 1, further comprising a product scanner (198, Fig. 2C) configured to determine a characteristic of the container (paragraph 88).
Regarding claim 22, Dahokey discloses the beverage chiller of claim 21, further comprising a water bath in the chiller tank (paragraph 67), and further teaches an agitator (stirring units to advance the convection of the liquid coolant; paragraph 76) but does not explicitly teach the water bath configured to rotate in a second direction around an axis of the chiller tank.
Shuntich teaches the concept of a beverage chiller having a beverage container rotated about the central axis of the chiller tank in a first and second direction (beverage container rotated in a first direction and counter-rotated in a second direction; paragraphs 2, 21, 111), and the water bath configured to rotate in a second direction around an axis of the chiller tank (turbulence pump 60 shown moving water in a counter-clockwise direction about the central axis which would be a second direction relative to the clockwise rotation of the beverage container) which creates a turbulent flow within the liquid immersion medium and maximizes heat transfer away from the beverage container into the liquid medium (paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to have the water bath configured to rotate in a second direction around an axis of the chiller tank taught by Shuntich in order to further enhance turbulence of the water and maximize heat transfer away from the beverage container into the water.
Regarding claim 23, Dahokey as modified discloses the beverage chiller of claim 22, and Shuntich further teaches wherein the first direction is opposite the second direction (water is moving counter-clockwise and beverage can rotates clockwise).
Regarding claim 24, Dahokey as modified discloses the beverage chiller of claim 22, further comprising an agitator (60), the agitator configured to rotate the water in a second direction (water is moving counter-clockwise in the second direction and beverage can rotates clockwise in the first direction).

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023), further in view of Mooijer et al. (US Pat. 8,516,849).
Regarding claim 4, Dahokey as modified discloses the beverage chiller of claim 3, but is silent regarding ice formed on the evaporator coils.
Mooijer teaches it is known for a beverage chiller (1) having an evaporator surrounding a chiller tank with a coolant water bath to be configured so that ice (15) formed on the evaporator coils (14) that provides the benefits of a cold buffer for maintaining the low temperature of the liquid for a longer period of time when the cooler is switched off as well as a relatively small compressor can be used because a relatively small direct cooling capacity can be used as the ice layer 15 can provide an indirect cooling capacity (column 5, lines 48-60). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to have ice formed on the evaporator coils taught by Mooijer in order to better maintain the 
Regarding claim 5, Dahokey as modified discloses the beverage chiller of claim 4, but does not explicitly teach wherein the ice is one inch thick.
Mooijer as discussed above, teaches ice is formed on the evaporator coils until a thickness limit value is reached with the thickness affected by the amount of time the compressor is running, the size of the cooler, the cooling capacity and the like. Mooijer further teaches the duration of time the compressor remains switched on after the limit value can be minutes to a few hours forming a relatively thick ice layer which provides a large cold buffer (column 5, lines 33-60). Therefore, the ice thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the ice thickness can be selected according to a desired compressor run time to achieve a relatively thick ice layer to provide a large cold buffer. Therefore, since the general conditions of the claim, i.e. that thickness of ice is formed on the evaporator coils, were disclosed in the prior art by Mooijer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the ice be one inch thick in order to provide a large cold buffer to better maintain the temperature of the water bath as well as reducing the size of the compressor of the refrigerating system.
Regarding claim 6
Mooijer further teaches an ice probe (37, Fig. 7) configured to measure a thickness of ice formed on the evaporator coils (column 4, lines 36-50) that allows the cooler to detect the thickness of the ice and control the refrigeration unit accordingly (column 5, lines 30-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to further include an ice probe taught by Mooijer in order to sense the thickness of the ice and control the refrigerating unit according to the sensed thickness.
Regarding claim 12, Dahokey as modified discloses the beverage chiller of claim 1, wherein the water bath includes a hollow evaporator coil cylinder (hollow evaporator coil 212, Fig. 2A-2B, 303, Fig. 4; paragraph 59, the platform (207) configured to rotate interior of the hollow evaporator coil cylinder (rotating actuator below platform 207; paragraph 82).
Dahokey does not explicitly teach wherein the water bath includes a hollow ice cylinder.
Mooijer teaches it is known for a beverage chiller (1) having an evaporator surrounding a chiller tank with a coolant water bath to be configured so that ice (15) is formed on the evaporator coils (14) that provides the benefits of a cold buffer for maintaining the low temperature of the liquid for a longer period of time when the cooler is switched off as well as a relatively small compressor can be used because a relatively small direct cooling capacity can be used as the ice layer 15 can provide an indirect cooling capacity (column 5, lines 48-60). Having an ice layer formed on the evaporator of Mooijer added to the cylindrical evaporator coil of Dahokey would lead to the water bath that includes a hollow ice cylinder, the platform configured to rotate interior of the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023), further in view of Mielnik et al. (US PG Pub. 2014/0083051).
Regarding claim 9, Dahokey as modified discloses the beverage chiller of claim 8, but does not explicitly teach wherein the air is filtered air.
Mielnik teaches the concept of a beverage system including blowing filtered air over the bottles (via 822, Fig. 1; paragraph 63) that provides a sterile source of air to clean and dry the bottles from residual fluid when exiting the system (see at least bottom of paragraph 213). One of ordinary skill in the art would recognize utilizing a filtered air source in the drying system of Dahokey would provide a clean, sterile source of air to dry the containers and ensure contaminants are not blown onto the containers when removed from the beverage chiller. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to have the air dryer system utilize filtered air taught by Mielnik in order to ensure the containers are clean and free of contaminants and residual water when the beverage containers exit the beverage chiller.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dahokey et al. (US PG Pub. 2013/0291570) in view of Shuntich (US PG Pub. 2018/0120023), further in view of Loibl et al. (US PG Pub. 2008/0134695).
Regarding claim 15, Dahokey as modified discloses the beverage chiller of claim 1, but does not explicitly teach further comprising an ultraviolet light extending into the chiller tank.
Loibl teaches the concept of a beverage chiller including an ultraviolet light (167) extending into the chiller tank (reservoir 160 of chilling means) that kills bacteria that may form in the cooling medium (paragraph 69). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the beverage chiller of Dahokey to have an ultraviolet light extending into the chiller tank taught by Loibl in order to kill any bacteria within the chiller tank to maintain a clean and sanitized cooling medium for the beverage chiller.
Regarding claim 16, Dahokey as modified discloses the beverage chiller of claim 1, but does not explicitly teach a water exchange system, the water exchange system comprising: a drain configured to drain water from the chiller tank, and a pump configured to pump water from a water source into the chiller tank.
Loibl teaches the concept of a beverage chiller including a water exchange system (system including 132, 155, 160, 170, 168), the water exchange system comprising: a drain (132) configured to drain water from the chiller tank (120), and a pump (170) configured to pump water from a water source (160) into the chiller tank that allows for the water to be stored at a useable temperature and circulated to the chiller tank for cooling beverages (paragraph 69). Therefore, it would have been obvious to 
Regarding claim 17, Dahokey as modified discloses the beverage chiller of claim 16, and Loibl further teaches wherein the water source is a replaceable water container (water is circulated from container 160 shown by arrow A and replaced with water from chiller tank shown by arrow B meeting the limitation of a replaceable water container).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763